Name: Commission Regulation (EEC) No 1557/89 of 5 June 1989 opening a standing invitation to tender for the export of 100 000 tonnes of feed rye held by the German intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 153/ 10 Official Journal of the European Communities 6. 6 . 89 COMMISSION REGULATION (EEC) No 1557/89 of 5 June 1989 opening a standing invitation to tender for the export of 100 000 tonnes of feed rye held by the German intervention agency ing invitation to tender for the export of 100 000 tonnes of feed rye held by it. Article 2 1 . The invitation to tender shall cover a maximum of 100 000 tonnes of feed rye to be exported to all third countries. 2. The regions in which the 100 000 tonnes of feed rye are stored are listed in Annex I hereto . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ( l ), as last amended by Regulation (EEC) No 1213/89 (2), and in particular Article 7 (5) thereof, Whereas Article 3 of Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for intervention on the market in cereals (3), as amended by Regulation (EEC) No 195/89 (4), provides that cereals held by the intervention agencies shall be disposed of by invi ­ tation to tender ; Whereas Commission Regulation (EEC) No 1836/82 (s), as last amended by Regulation (EEC) No 2418/87 (6), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas on 1 June 1989 Germany notified the Commis ­ sion that it wished to put up for sale for export to third countries 100 000 tonnes of feed rye held by its interven ­ tion agency ; whereas it is possible to accede to that request ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 3 The export licences shall be valid from their date of issue, within the meaning of Article 9 of Regulation (EEC) No 1836/82, until the end of the third month following. Tenders submitted in response to this invitation to tender may not be accompanied by applications for export certi ­ ficates under Article 44 of Commission Regulation (EEC) No 3719/88 0. Article 4 1 . By way of derogation from Article 7 ( 1 ) of Regula ­ tion (EEC) No 1836/82, the time limit for submission of tenders under the first partial invitation for tender shall expire on 14 June 1989 at 1 p.m . (Brussels time). 2. The time limit for submission of tenders under the last partial invitation to tender shall expire on 20 December 1989 at 1 p.m. (Brussels time). 3 . The tenders shall be lodged with the German inter ­ vention agency. Article 5 HAS ADOPTED THIS REGULATION : Article 1 The German intervention agency may, on the conditions laid down in Regulation (EEC) No 1836/82, open a stand ­ The German intervention agency shall notify the Commission of the tenders received not later than two hours after expiry of the time limit for the submission thereof. Notification shall be given as specified in the table in Annex II hereto. Article 6 This Regulation shall enter into force on the day of its publication : in the Official Journal of the European Communities. (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 128 , 11 . 5. 1989, p. 1 . (3) OJ No L 139, 24 . 5.1 98  ¬, p. 36. 0 OJ No L 25, 28 . 1 . 1989, p. 22. O OJ No L 202, 9 . 7 . 1982, p. 23 . 6) OJ No L 223 , 11 . 8 . 1987, p. 5 . P) OJ No L 331 , 2 . 1.2 . 1988 , p. 1 . No L 153/ 116. 6. 89 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 June 1989 . For the Commission Ray MAC SHARRY Member of the Commission ANNEX I (tonnes) Place of storage Quantity Schleswig-Holstein / Hamburg 24 319 Niedersachsen / Bremen 51 318 Nordrhein-Westfalen 10 557 Rheinland-Pfalz 6 422 Bayern 7 459 ANNEX II Standing invitation to tender for the export of 100 000 tonnes of feed rye held by the German intervention agency (Regulation (EEC) No 1557/89) 1 2 3 4 5 6 7 Tender No Consignment No Quantity (tonnes) Offer price (ECU/tonne) (') Price increases ( + ) or reductions (-) (ECU/tonne) p.m. Commercial costs (ECU/tonne) Destination 1 2 3 etc. (') This price includes the increases or reductions relating to the lot to which the tender refers .